Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 6/24/2021 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindarajan et al. (US 2019/0089669, hereinafter referred to as “Govindarajan”).

	Regarding claim 1, Govindarajan teaches a method of facilitating communication between a group leader and a minor through a messaging platform: 

	linking a group leader account of a group leader of a group to which the minor belongs outside of the messaging platform to both the minor account and guardian account based on receiving approval from the guardian account [0016 – PG Apps designed for minors to provide safe social-interaction; 0017 -  A minor may also use his PG App to interact with another person (e.g., an adult or another minor) who is using, e.g., the GU App. For example, a parent or grandparent may use his/her own GU App associated with the social-networking system to communicate with a minor on a PG App. This provides non-minors with the convenient option of using their own messaging apps to communicate with minors using PG Apps without the need to install and use the PG App themselves. 0020 - Based on the guardian's permissions and selections, the PG App may store an indication that the guardian user has approved the use of the App by the selected minor(s).  For example, the PG App may store the minor account ID, and may additionally store the IDs of the linked guardian accounts. NOTE – Govindarajan does not recite “group leader” as claimed, however, this is not given patentable weight because he teaches an adult (other than the parent or guardian) that the minor may interact with. The same principle can be applied to anyone regardless of their role];
	providing a messaging interface that enables the group leader account and minor account to transmit messages to each other within the messaging platform as long as the minor account remains linked to both the guardian account and the group leader account [0007 – provide minors and interaction platform through which they may safely 
	However, Govindarajan does not explicitly teach for each particular message transmitted by one of the group leader account and the minor account, delivering a copy of the message to both the guardian account and to the other of the group leader account and minor account without requiring guardian approval of the particular message. 
	In an analogous art, Jarrett teaches for each particular message transmitted by one of the group leader account and the minor account, delivering a copy of the message to both the guardian account and to the other of the group leader account and minor account without requiring guardian approval of the particular message (abstract - copying text messages sent to or from a user, such as a child or minor to a location external to the user's mobile device, for review by a third party having a legal right to view the user's messages, such as a parent or guardian.). 
	Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to incorporate the teaching of Jarrett by delivering a copy of the message to both guardian and group leader in order to allow the minor to communicate with the group leader while enabling the guardian to monitor the minor’s communication.

 	Regarding claim 2, Govindarajan teaches the method of claim 1, wherein said linking the group leader account to the minor account can only be performed while the minor account remains linked to the guardian account [0020 - Based on the guardian's permissions and selections, the PG App may store an indication that the guardian user has approved the use of the App by the selected minor(s).  For example, the PG App may store the minor account ID, and may additionally store the IDs of the linked guardian accounts.]. 
 
	Regarding claim 3, Govindarajan teaches the method of claim 1, wherein said delivering a copy of the message comprises delivering the message into a chat that includes the minor account [0016 – PG Apps group chatting]. 
 
	Regarding claim 4, Govindarajan teaches the method of claim 3, wherein the chat is a group chat that also includes a plurality of additional minor accounts each linked to a respective additional guardian account [0029 – group chat with friends]. 
 
	Regarding claim 5, Govindarajan teaches the method of claim 1, wherein said delivering a copy of the message comprises delivering the message into a non-chat inbox in the messaging platform [0025 – notification sent as an email, text, etc.]. 
 
	Regarding claim 6, Govindarajan teaches the method of claim 1, wherein the messaging platform does not store any external contact information for directly contacting the minor outside of the communication platform [0035 – contacts are within PG App]. 
 
	Regarding claim 7, Govindarajan does not explicitly teach the method of claim 1, wherein: the messages are a first type of messages that can be responded to; and the messaging interface also enables the group leader account to submit a second type of message, which is a broadcast message that cannot be responded to, to the minor account and the guardian account; and the minor account and guardian account cannot send the second type of message in the messaging platform. Jarrett teaches the messages are a first type of messages that can be responded to (col. 2 – lines 35-54 – message has monitoring request in which client can opt-in); and the messaging interface also enables the group leader account to submit a second type of message, which is a broadcast message that cannot be responded to, to the minor account and the guardian account (figure 2B – receiving periodic reminder); and the minor account and guardian account cannot send the second type of message in the messaging platform (figure 2B – receiving periodic reminder). The motivation to combine is same as claim 1.  
 
	Regarding claim 8, Govindarajan does not explicitly teach the method of claim 1, comprising: based on receiving a request from the group leader to unlink the group leader account from the guardian account, automatically unlinking the group leader account from both the guardian account and minor account, and disabling the group leader's access to the messaging interface, thereby precluding the group leader account and minor account from transmitting additional messages to each other through the messaging interface. Jarrett teaches based on receiving a request from the group leader to unlink the group leader account from the guardian account, automatically unlinking the group leader account from both the guardian account and minor account, and disabling the group leader's access to the messaging interface, thereby precluding the group leader account and minor account from transmitting additional messages to each other through the messaging interface (col. 7, lines 38-57 - canceling the copying service). The motivation to combine is the same as claim 1. 
 
	Regarding claim 9, Govindarajan teaches the method of claim 1, preventing the group leader account from linking to a particular minor account based on the particular minor account not being linked to a guardian account [0064 – prevent requested object from being retrieved if not authorized]. 

	Claims 10-18 are similar to claims 1-9, respectively, therefore are rejected under the same rationale. 
 
	Claim 19 is similar to claim 1, therefore is rejected under the same rationale. Claim 19 differs in that it further recites the external contact information including at least one of a phone number and preventing the group leader account from accessing the external contact information for the minor in the messaging platform, thereby preventing the group leader from bypassing the messaging platform to transmit messages to the minor. Nevertheless, this is taught by Govindarajan in 0057 (phone number and email address) and 0024 (minor may only establish connection through the PG App, which disallow general user discovery). 

	Claim 20 is similar to claim 7, therefore is rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	1. US 2016/0337371 - apparatus and methods that allow a Parent or other designated guardian to screen, intercept and monitor messages sent to and sent from a child thereby allowing the parent to filter and approve communications involving a minor.
	2. US 2019/0022536 - Methods of notifying parent/guardian when a child starts to play electronic games and a method of notifying parent/guardian when a child tries to order an equipment/artifact with payment in electronic games are disclosed.  The methods include registering a game account with parent/guardian notification ability in an online web site or a PC/Mobile/Tablet App game in electronic games by collecting parent/guardian's notification preference information and saving the information in a database, or file system, or other data-storage mediums, sending notification to parent/guardian by SMS/MIM/Email/Phone or any other communication protocols or methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443